 134DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Heath Company,A WhollyOwned Subsidiary ofSchlumberger Technology CorporationandUnitedSteelworkers of America,AFL-CIO,Petitioner.Case 7-RC-9711April 5, 1972DECISION ON REVIEW ANDCERTIFICATION OF RESULTSBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYOn December 10, 1970, the Regional Director forRegion 7 issued a second supplemental decision onobjections and certification of results in the above-entitled proceeding, in which he overruled all of thePetitioner's nine objections to conduct affecting theresults of the rerun election held on October 27, 1970,and certified that a majority of the valid ballots hadnot been cast for any labor organization.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations and Statements of Procedure, Series 8, asamended, the Petitioner filed a timely request for re-view of the Regional Director's supplemental decisionon the grounds that he erred in overruling Objections1through 7. The Petitioner filed a brief in support ofits request for review and the Employer thereafterfiled a statement in opposition to the Petitioner's re-quest for review.By telegraphic order dated March 12, 1971, theNationalLaborRelationsBoard granted thePetitioner's request for review with respect to thataspect of Objection 7 wherein the Regional Directorfound unobjectionable the Employer's conduct in al-legedly permitting office workers to use the plant pub-licaddress system during work hours to makeantiunion testimonials while denying such privilege toa prounion employee who asked for equal time. Thecase was remanded to the Regional Director for thepurpose of holding a hearing on this aspect of Objec-tion 7 before a duly designated Hearing Officer, whowas to issue a report to the Board. In all other respectsthe Petitioner's request for review was denied.On March 31, 1971, a hearing was held beforeHearing Officer Stephen M. Glasser who, on April 14,1971, issued a report and recommendation on objec-tions in which he recommended that the relevant por-tion of Objection 7 be overruled and a certification ofresults issue.Thereafter, the Petitioner timely filedexceptions to the Hearing Officer's report and rec-ommendation on objections. The Employer filed ananswering brief.Subsequently, on August 31, 1971, the Board issuedan order reopening the record and remanding thiscase for a further hearing before a Hearing Officer forthe purpose of receiving evidence on the followingissuesrelative to Objection 7:1.The identity of the individuals who used thepublic address system; in particular, whetherCripe, Crakloe, or Lacy gave antiunion testimo-nials.2.The work duties and supervisory status, ifany, ofeach ofthe individuals found to havegiven antiunion testimonials over the public ad-dress system.Another hearing was held before Hearing OfficerGlasser on October 14, 1971, and, on November 16,1971, he issued a supplemental report andrecommen-dation on objections in which he again recommendedthat the relevant portion of Objection 7 be overruledand a certification of resultsissue.The Petitionertimely filed exceptions to the Hearing Officer's sup-plemental report and recommendation on objections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of theHearingOfficer made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.The Board has considered the HearingOfficer's report and supplemental report on objec-tions, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings, conclu-sions, and recommendations of the Hearing Officer tothe extent consistent herewith.A few weeks before the October 27, 1970, rerunelection, the Employer's personnel director prepareda list of 25-30 persons, an unknown number of whomwere thereafter solicited by an administrator in thepersonnel department for the purpose of tape-rec-ording antiunion speeches for broadcast by the Em-ployer over its public address system. About a dozenof them agreed to make such speeches for the Em-ployer.No management representative was presentduring the 12 separatetaping sessionsand, althoughthe antiunion talks were monitored by them beforebeing broadcast by the Employer,none of its agentswrote or otherwise influenced the content of thespeeches.Six of the twelve taped speeches were played overthe public address system on October 22 and 23. Theyconsisted of noncoercive, otherwise unobjectionabletestimonials in the Employer's behalf. The speecheswhich the Employer broadcast were recorded by Ver-onica Aldridge, Vernon Baker, Ralph Lhotka, MaryStanard,William Willis, and William Lacy. All thespeechmakers except Stanard were supervisors, with-in the meaning of Section 2(11) of the Act, at the timethey spoke and Stanard was a nonunit employee.196 NLRB No. 29 THE HEATHCOMPANYAfter listening during worktime to the broadcast ofthe antiunion speeches over the public address systemin the plant,several employees asked an official of thepersonnel department whether they could use the sys-tem to reply to these testimonials.They were deniedaccess to the system on the groundthat onlymanage-ment was entitled to use it and, in any event, they weretold, other means were available for contacting theprounion employees.In fact,the employees whoasked to use the public address system were givenpermission to use the cafeteria during lunch to presenttheir case to their fellow employees.As noted,on October 27 a rerun election was held.Of approximately 692 eligible voters in a unit of allproductionandmaintenanceworkers in theEmployer's St. Joseph,Michigan,plant,293 cast validballots for, and 355 cast valid ballots against,the Peti-tioner.There were five challenged ballots and twowere void.In support of that aspect of Objection 7 as to whichwe have granted review,the Petitioner contends thatthe Employer engaged in conduct warranting our set-ting aside the rerun election because it denied proun-ion employees access to the public address system toreply to thesix antiunion testimonials givenover thesystem by pro-Employer employees.We disagree.Initially, it is clear that the Employer did not en-gage in objectionable preelection conduct by solic-iting its five supervisors tomake noncoercive,otherwiseunobjectionable antiunion testimonials135over the public address system while denying proun-ion employees the right to reply over the same me-dium.SeeGeneralElectric Co.,156 NLRB 1247.In all the circumstances of this case we also findthat the Employer'sbroadcast of Stanards's speech,while refusing to allow prounion unit employees torespond over the public address system,hada de min-imisimpact upon the election and does not constitutegrounds for setting it aside.Thusthe taped speech ofStanard,a nonunit employee,was of less than aminute'sduration and was noncoercive in nature.Moreover,the Employer approved the prounion em-ployees' request to use the plant cafeteria duringlunchtime to present their views. In view of all theforegoing,we adopt the recommendation of the Hear-ing Officer to overrule this aspect of Objection 7.Since all the objections to the election have beenoverruled, we shall, accordingly, certify the results ofthe election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for United Steelworkers ofAmerica,AFL-CIO,and that said labor organizationisnot the exclusive representative of all the employ-ees, in the unit herein involved,within the meaning ofSection 9(a) of the NationalLaborRelations Act, asamended.